         Case 1:18-cv-07877-LJL-SLC Document 56 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
KAREN EUBANKS,
                                                                            NOTICE OF APPEARANCE
                                                             Plaintiff,
                                                                            18 Civ. 7877 (LJL) (SLC)
                              -against-

NEW YORK CITY DEPARTMENT OF
EDUCATION, MANUEL UREÑA, Principal;
ELMA REINGOLD, Assistant Principal,

                                                          Defendants.
----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE, that I am an Assistant Corporation Counsel in the

office of James E. Johnson, Corporation Counsel of the City of New York, assigned to represent

Defendants in the above-captioned action solely for the limited purpose of responding to

Plaintiff’s letter motion for a nunc pro tunc extension of her time, from December 21, 2020 until

December 31, 2020, to file opposition to Defendants’ Motion for Summary Judgment (ECF Dkt.

No. 55). Accordingly, I respectfully request that any future correspondence, filings, ECF

notifications, or other information relating to the aforementioned letter motion in this matter be

addressed to me at the address below.

Dated:           Brooklyn, New York
                 December 28, 2020
                                                     JAMES E. JOHNSON
                                                     Corporation Counsel
                                                       of the City of New York
                                                     Attorney for Defendants
                                                     100 Church Street, Room 2-125
                                                     New York, New York 10007
                                                     (212) 356-1105
                                                     jshaffer@law.nyc.gov

                                                     By:      /s/ J. Kevin Shaffer
                                                              J. Kevin Shaffer
                                                              Assistant Corporation Counsel

Cc:      Karen Eubanks (by electronic mail)
         Plaintiff pro se
